DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas 
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of enabling a wagering game with virtual award.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., Certain methods of organizing human activities, using categories to organize, store, and transmit information) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  

This describes an abstract concept similar to those found by the courts be abstract, such as a fundamental economic practice and method of organizing human activity, emphasizing on using categories to organize, store, and transmit information.  See Affinity Labs v. Amazon.com.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For example, the physical components including gaming devices and displays considered individually and as an ordered combination merely implement the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility.  Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the payment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker et al. (US Patent 6,364,765 referred to hereinafter as Walker).
Claim 1:	Walker disclose a method for electronic gambling, comprising,receiving a wager from a player at an electronic gaming device (abstract), generating an outcome for the wager with the electronic gaming device (col. 6: 4-20), displaying an outcome associated with the wager by the electronic gaming device (cols. 6-7: 4-45), monitoring the electronic gaming device activity via unidirectional information transfer (cols. 11-12: 33-30, server), and step for paying the player with an award comprised entirely of data (col. 6: 4-20, wherein the data award disclosed by Walker is game instructions redeemable for free games).  

Claim 3:	Walker disclose that the award is reusable (col. 6: 4-20).
Claim 4:	Walker disclose that the payment is a digital key (cols. 6-7, output is digital information).
Claim 5:	Walker disclose that the payment is software (cols. 6-7).
Claim 6:	Walker disclose that the payment is digital content (cols. 13-14).
Claims 7-12:	Walker disclose that the payment can be an audio, video, still image/movie, game or other audio/visual file (cols. 6-7 & 13-15).
Claim 13:	Walker disclose that the payment is an undisclosed gambling game outcome (col. 6).
Claim 15:	Walker disclose that the delivery is made via wireless connection (cols. 6-7).
Claim 16:	Walker disclose that the delivery is made via a physical connection (cols. 5-6, over a network).

Claim 18:	Walker disclose that the machine event is a payment by the player (col. 6, player input).
Claim 19:	Walker disclose that the machine event is payment to the player (col. 6, winning outcome).
Claim 20:	Walker disclose that the machine event is a jackpot (cols. 12-13).
Claim 22:	Walker disclose that the machine event is a player engaging the gaming device (cols. 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker as applied to claims above, and further in view of Murray (US Patent Pub 20020094870; referred to hereinafter as Murray).
Claim 14:	Walker discloses a method for electronic gambling, comprising,receiving a wager from a player at an electronic gaming device (abstract), generating an outcome for the wager with the electronic gaming device (col. 6: 4-20), displaying an outcome associated with the wager by the electronic gaming device (cols. 6-7: 4-45) .

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker as applied to claims above, and further in view of LeMay et al. (US Patent 6,942,574, referred to hereinafter as LeMay).
Claim 21:	Walker disclose receiving a wager from a player at an electronic gaming device (cols. 2-3: 66-12), generating an outcome and step for paying the player with an award comprised entirely of data (cols. 5-7).  However, Walker fails to teach that the machine event is based on a player tracking measure.  In an analogous art, LeMay, 

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brossard (6,302,790) refers to a gaming device is provided in which a plurality of possible prizes includes both monetary prizes and/or an audio and/or motion picture output a performance of a celebrity. The output which is provided is one of a plurality of stored celebrity performances preferably selected at random.
Gatto (20040127279) refers to email tickets (100) that enable the email recipients to win prizes. The method comprises the preparation process, the dispatch process, the electronic scratching to reveal the secret symbols and the prize claiming process. A ticket according to the present invention comprises principally two layers: the promotional layer (S131) and the secret layer (S132). The promotional layer and the secret layer are combined (S133) in an email ticket (S134) in such a way that the promotional layer is shown first, and then the secret symbols are revealed following some exciting interactive operations or a predetermined timeout.


The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/            Primary Examiner, Art Unit 3649